211 S.W.3d 638 (2007)
Keith MADISON, Employee/Respondent,
v.
W.A. THOMAS REAL ESTATE APPRAISAL CO., et al., Employers/Appellant.
No. ED 88150.
Missouri Court of Appeals, Eastern District, Division One.
January 16, 2007.
Modupe B. Oji, St. Louis, MO, for appellant.
Jeffrey Roth, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
W.A. Thomas Real Estate Appraisal Company, et al., ("Employers") appeal from the final award of the Labor and Industrial Relations Commission ("Commission") affirming the award of the Administrative Law Judge ("ALJ"). The ALJ found that Employers were the employers of Keith Madison ("Employee") under the workers' compensation law, that Employers had five or more employees, and that Employee's injuries were work-related. The ALJ found that Employee incurred medical expenses of $8,102.98, and that Employee was permanently partially disabled, and awarded him an additional $16,000 from Employers. Employers contend that the ALJ lacked jurisdiction over them and that the ALJ erred in finding an employer-employee relationship existed between Employee and certain of the Employers. Employers also assert that the ALJ erred in finding against William A. Thomas because he is deceased and could not have been an employer under the Workers Compensation Law.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).